DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed to date have been considered.

Response to Arguments
Applicant's arguments filed 06/27/2022 have been fully considered but they are not persuasive. 

With regard to the applicant’s arguments stating that D1 in view of D2 does not teach the “radial change to a refractive index by absorbing the light of a second wavelength region made incident on the first end, the second wavelength region falling out of the first wavelength region,” the examiner respectfully disagrees, as in paragraph [0063] of D1 it mentions refractive index changing gradually from the center outwards along the radial direction.
Therefore for those reasons stated above the examiner believes the rejection to be proper and has restated it below to include the new amendments.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 6-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fine (US 20070133935) hereto after referred to as D1, and further in view of Jutte (US 20180195694) hereto after referred to as D2.

With regard to claim 1, D1 teaches an optical element assembly, in at least figure 5d; comprising: a transparent rod (84) including a first end (mirror side) and a second end (arrow side), the transparent rod being configured to transmit light of first wavelength region ([0037]) made incident on the first end and emit the light of the first wavelength region from the second end ([0037]), and being configured to radially change a refractive index by absorbing light of a second wavelength region made incident on the first end ([0063]), the second wavelength region falling out of the first wavelength region ([0063]); and a mirror (96) disposed on a side of the first end of the rod, the mirror being configured to reflect one of the light of the first wavelength region ([0037]), and the light of the first wavelength region made incident on the first end of the rod (84).
D1 fails to expressly disclose a light emitting element configured to emit light of the second wavelength region, and the light of the second wavelength region made incident on the first end of the rod through the mirror.
In a related endeavor, D2 teaches an optical element assembly, in at least ([0042] and fig. 1 element 108); and being configured to absorb light (10) of a second wavelength region ([0042]) falling out of the first wavelength region ([0042]); and the light (10) of the second wavelength region, and being configured to absorb light (10) of a second wavelength region falling out of the first wavelength region; and a light emitting element (102) configured to emit light of the second wavelength region (10), and the light of the second wavelength region made incident on the first end of the rod through the mirror (108).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 with the dichroic mirror of D2 for the purpose of further delivering light of multiple wavelengths to the fiber optic device.

With regard to claim 2, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches an optical assembly, in at least [0065]; wherein the rod has a cylindrical shape.

With regard to claim 3, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches an optical assembly, wherein the first wavelength region includes a wavelength region of visible light ([0103]; visible or invisible), and the second wavelength region ([0037]) includes a wavelength region of infrared rays ([0103]).

With regard to claim 4, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches an optical assembly, in at least [0012]; comprising: a tubular heat radiator provided around an external circumference of the rod.

With regard to claim 5, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches an optical assembly, in at least [0012]; wherein the mirror includes a cube-shaped dichroic mirror

With regard to claim 6, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches an optical assembly, in at least figure 5; comprising: a lens (82) between the light emitting element (28) and the mirror (96) and configured to shape the light emitted from the light emitting element.

With regard to claim 7, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches an optical assembly, in at least figure 5; comprising: an adjustment element (88) between the light emitting element (28) and the mirror (96) and configured to adjust intensity of the light made incident on the first end of the rod from the light emitting element through the mirror ([0114]).

With regard to claim 8, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 fails to expressly disclose an optical assembly, an image sensor (106) disposed in a position opposed to the second end of the rod and configured to image the light of the first wavelength region.
In a related endeavor, D2 further teaches an optical assembly, in at least figure 1; and an image sensor (106) disposed in a position opposed to the second end of the rod and configured to image the light of the first wavelength region.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 with the image sensor of D2 for the purpose of further capturing the image relayed by the optics.

With regard to claim 9, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 8, wherein D1 further teaches an optical assembly, in at least [0030, 0032, and 0037]; wherein wavelength of the first wavelength region is shorter than wavelength of the second wavelength region.

With regard to claim 10, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches an optical assembly, in at least figure 5; and a light emitter (28) configured to emit the light of the first wavelength region ([0037]) and configured to enter the light to the first end of the rod (84) via the mirror (96), and emit the light from the second end of the rod.

With regard to claim 11, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 10, wherein D1 further teaches an optical assembly, in at least [0030, 0032, and 0037] wherein the second wavelength region includes a wavelength region of infrared rays ([0033]), and the light of the first wavelength region includes laser light of wavelength region different from the infrared rays ([0033]; ultraviolet).

With regard to claim 12, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 10, wherein D1 further teaches an optical assembly, in at least [0033] and [0103]; wherein the second wavelength region includes wavelength region of infrared rays, and the light of the first wavelength region includes infrared rays of wavelength region different from the infrared rays of the second wavelength region.

With regard to claim 13, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches an optical assembly, in at least [0033] and [0103]; wherein the refractive index of the transparent rod is larger in a portion along a central axis than in a radially outside portion when the transparent rod absorbs the light of the second wavelength region made incident on the first end along the central axis ([0063]).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fine (US 20070133935) hereto after referred to as D1, further in view of Jutte (US 20180195694) hereto after referred to as D2, still further in view of McGettigan (US 6827450) hereto after referred to as D3.

With regard to claim 5, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 fails to expressly disclose, wherein the mirror includes a cube-shaped dichroic mirror.
In a related endeavor, D3 teaches in at least figure 61-6c. wherein the mirror includes a cube-shaped dichroic mirror (94).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 with the cube mirror of D2 for the purpose of non-normal incidence is desired on the reflector to promote the efficiency of the light modification function provided by the reflector while avoiding the reflection of light at an angle greater than the critical angle for TIR to further minimize the potential for energy losses from the light pipe.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.A.G/           Examiner, Art Unit 2872                                                                                                                                                                                            

/COLLIN X BEATTY/Primary Examiner, Art Unit 2872